United States Court of Appeals
                      For the First Circuit


No. 22-1245

   UNITED STATES, ex rel. CHERYL LOVELL and WILLIAM MCKUSICK,

                      Plaintiffs, Appellants,

UNITED STATES, ex rel. GEORDIE SANBORN; STATE OF VERMONT, STATE
 OF CALIFORNIA, STATE OF COLORADO, STATE OF DELAWARE, STATE OF
 FLORIDA, STATE OF GEORGIA, STATE OF HAWAII, STATE OF ILLINOIS,
STATE OF INDIANA, STATE OF IOWA, STATE OF MARYLAND, COMMONWEALTH
 OF MASSACHUSETTS, STATE OF MICHIGAN, STATE OF MINNESOTA, STATE
 OF MONTANA, STATE OF NEVADA, STATE OF NEW JERSEY, STATE OF NEW
YORK, STATE OF NORTH CAROLINA, STATE OF OKLAHOMA, STATE OF RHODE
    ISLAND, STATE OF TEXAS, STATE OF WISCONSIN, DISTRICT OF
 COLUMBIA, COMMONWEALTH OF VIRGINIA, STATE OF NEW MEXICO, STATE
 OF TENNESSEE, STATE OF WASHINGTON, STATE OF CONNECTICUT, STATE
   OF LOUISIANA, ex rel. CHERYL LOVELL AND WILLIAM MCKUSICK,

                            Plaintiffs,

                                v.

                        ATHENAHEALTH, INC.,

                       Defendant, Appellee,

                          JOHN DOES 1-10,

                            Defendants.


No. 22-1246

              UNITED STATES, ex rel. GEORDIE SANBORN,

                       Plaintiff, Appellant,

UNITED STATES, ex rel. CHERYL LOVELL and WILLIAM MCKUSICK; STATE
  OF VERMONT, STATE OF CALIFORNIA, STATE OF COLORADO, STATE OF
 DELAWARE, STATE OF FLORIDA, STATE OF GEORGIA, STATE OF HAWAII,
  STATE OF ILLINOIS, STATE OF INDIANA, STATE OF IOWA, STATE OF
  MARYLAND, COMMONWEALTH OF MASSACHUSETTS, STATE OF MICHIGAN,
STATE OF MINNESOTA, STATE OF MONTANA, STATE OF NEVADA, STATE OF
NEW JERSEY, STATE OF NEW YORK, STATE OF NORTH CAROLINA, STATE OF
   OKLAHOMA, STATE OF RHODE ISLAND, STATE OF TEXAS, STATE OF
WISCONSIN, DISTRICT OF COLUMBIA, COMMONWEALTH OF VIRGINIA, STATE
OF NEW MEXICO, STATE OF TENNESSEE, STATE OF WASHINGTON, STATE OF
   CONNECTICUT, STATE OF LOUISIANA, ex rel. CHERYL LOVELL AND
                        WILLIAM MCKUSICK,

                           Plaintiffs,

                                v.

                       ATHENAHEALTH, INC.,

                       Defendant, Appellee,

                         JOHN DOES 1-10,

                           Defendants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                              Before

                       Barron, Chief Judge,
                 Lynch and Gelpí, Circuit Judges.


     Hyland Hunt, with whom Ruthanne M. Deutsch, Deutsch Hunt PLLC,
Suzanne E. Durrell, and Whistleblower Law Collaborative LLC were
on brief, for appellants Lovell and McKusick.
     Andrew D. Schlichter, with whom Joel D. Rohlf and Schlichter
Bogard & Denton, LLP were on brief, for appellant Sanborn.
     Sarah E. Walters, with whom Mark W. Pearlstein, Natasha L.
Dobrott, and McDermott Will & Emery LLP were on brief, for
appellee.
December 21, 2022
            LYNCH, Circuit Judge.      In these two different qui tam

cases in which the United States executed a settlement agreement

with     defendant   AthenaHealth,    Inc.   ("Athena")   and    multiple

relators, relators Cheryl Lovell and William McKusick appeal from

the district court's denial of their entire claim for attorneys'

fees under the False Claims Act ("FCA"), 31 U.S.C. § 3729 et seq.

The district court did so on the basis that such fees were

available only to first-to-file relators and Lovell and McKusick

were not first-to-file relators.        United States v. AthenaHealth,

Inc., No. 17-cv-12125, 2022 WL 658654, at *4-5 (D. Mass. Mar. 3,

2022).

            The first-to-file relator, Geordie Sanborn, appeals from

the omission of certain claimed fees from his award of attorneys'

fees.    Both appeals present questions of first impression for this

court.

            We affirm as to Lovell and McKusick on narrow reasoning,

confined to the facts concerning the provisions of the government's

settlement agreement.     We conclude that Lovell and McKusick did

not receive a relator's share and so are not entitled to attorneys'

fees.    We leave for another day the issue of whether such fees are

restricted to first-to-file relators.          We also do not address

different    factual   situations    where   the   settlement   agreement

reached by the United States provides for payment of relator's

shares to multiple relators.        We affirm as to Sanborn, rejecting


                                 - 4 -
his argument under the text of 31 U.S.C. § 3730(d)(1) that he may

be allowed fees associated with his claim in which the government

did not intervene.

                                 I.

                                 A.

          The False Claims Act imposes liability on any person

who, inter alia, "knowingly presents, or causes to be presented,

a false or fraudulent claim for payment or approval," 31 U.S.C.

§ 3729(a)(1)(A), "to an officer, employee, or agent of the United

States," id. § 3729(b)(2)(A)(i).   The statute authorizes two types

of actions.    The government can bring a civil action against the

alleged false claimant.   Id. § 3730(a).   Alternatively, a private

person (a "relator") can bring a qui tam civil action in the

government's name    "for the person and for the United States

Government."   Id. § 3730(b).   Qui tam plaintiffs must file their

complaints under seal and serve a copy of the complaint, along

with all material evidence, on the government.    Id. § 3730(b)(2).

The government may then decide to intervene, "in which case the

action shall be conducted by the Government." Id. § 3730(b)(4)(A).

If the government does not intervene, the qui tam plaintiff "shall

have the right to conduct the action."     Id. § 3730(b)(4)(B).   A

plaintiff's complaint may remain sealed for an extended period

while the government investigates the allegations prior to making

its intervention decision.   See id. § 3730(b)(2)-(3).


                                - 5 -
                                        B.

            We recite only the necessary undisputed facts.                   Athena

is a medical software company that sells health record services

and other cloud-based products.         Relator Sanborn works in business

development and sales for one of Athena's competitors.                     Relators

Lovell and McKusick operate a home-healthcare service that was one

of Athena's clients.

            On October 30, 2017, Sanborn filed a sealed qui tam

complaint against Athena.        The complaint alleged that Athena had

operated    incentive      programs   to     induce     purchases    of    Athena's

services in violation of the Anti-Kickback Statute, 42 U.S.C.

§ 1320a-7b(b) (the "Kickback Claim").                 Sanborn's complaint also

alleged    that   Athena     marketed        its     electronic   health    record

technology with a false guarantee of compliance with federal

certification requirements (the "EHR Compliance Claim").

            Roughly two months later, on December 21, 2017, Lovell

and McKusick filed a separate qui tam complaint against Athena.

They amended that complaint on April 18, 2018.                      Like Sanborn,

Lovell    and   McKusick    alleged    that        Athena's   incentive    programs

violated the Anti-Kickback Statute (again, the "Kickback Claim").

They also alleged that Athena's billing software submitted false

claims for services (the "Billing Claim").

            The government conducted an investigation over the next

three years.      On September 22, 2020, the government reached an


                                      - 6 -
agreement in principle with Athena to settle all the claims.             At

some point in December 2020, both sets of relators reached an

agreement between themselves as to how to allocate any relator's

share from the anticipated settlement. The terms of this agreement

are not in the record.         On January 22, 2021, the government filed

a notice in court that it was electing to intervene in part in

both       Sanborn's   case   and   Lovell   and   McKusick's   case.   The

government's complaint in intervention, filed on January 25, 2021,

intervened as to the relators' Kickback Claims.              The government

did not intervene in Sanborn's EHR Compliance Claim or in Lovell

and McKusick's Billing Claim.

               On January 27, 2021, the government, the relators, and

Athena entered into a settlement agreement, which settled both the

Kickback Claims in which the government had intervened and the

relators' remaining claims.1         Athena agreed to pay the government

(not the relators) over $18,250,000.               The settlement agreement

stated that "[i]t is understood by all the Parties that Relator

Sanborn and Relators Lovell and McKusick have reached their own

agreement regarding their respective shares of any funds paid by

the United States to Relator Sanborn."             The settlement agreement




       1  The settlement agreement did not release Athena from
potential liability to the government for claims other than the
Kickback Claims.


                                     - 7 -
also reserved the relators' ability to seek, and Athena's ability

to contest, payment of attorneys' fees pursuant to § 3730(d).

          In   February    2021,   the     government   and   the    relators

executed a separate agreement.       The parties agree that, pursuant

to this agreement, the government paid an agreed amount to Sanborn

on March 15, 2021.    Under the terms of the private agreement among

the relators, not involving the government or Athena, Sanborn paid

to Lovell and McKusick a sum purporting to be part of the payment

he received from the government.      The sum paid is not in evidence.

                                    C.

          Both sets of relators sought an award of attorneys' fees

from the district court under § 3730(d).          Sanborn sought roughly

$762,000 in attorneys' fees and $15,000 in expenses; Lovell and

McKusick sought roughly $1,079,000 in fees and $4,000 in expenses.2

          The district court denied Lovell and McKusick's motion

for   attorneys'   fees   and   denied      Sanborn's   motion      in   part.

AthenaHealth, 2022 WL 658654, at *8.          As to Lovell and McKusick,

the court held that they were barred from recovering fees for their

Kickback Claim under § 3730(d)(1) because they were not the first-

to-file relator.     Id. at *4-5 (citing 31 U.S.C. § 3730(b)(5)).           As



      2   After briefing on the fee motions had concluded, Sanborn
filed a supplemental declaration seeking roughly $84,000 in
additional fees and costs incurred during the fee request
proceeding itself. The district court did not expressly rule on
that additional request.


                                   - 8 -
to Sanborn, the court held that he was entitled to fees under

§ 3730(d)(1) for his Kickback Claim but not his EHR Compliance

Claim, because the government did not intervene in the latter

claim.   Id. at *5-6.   The court also held that Sanborn had waived

any alternative argument for fees under § 3730(d)(2) by failing to

brief the issue.    Id. at *6.     The court thus reduced the fee

lodestar it had calculated for Sanborn by 50 percent to reflect

the exclusion of the EHR Compliance Claim3 and awarded Sanborn

roughly $391,000 in fees and expenses.    See id. at *6-8.

          These timely appeals followed.    The government has not

taken a position in either appeal.

                                 II.

          We review questions of statutory interpretation de novo.

See Baker v. Smith & Wesson, Inc., 40 F.4th 43, 47 (1st Cir. 2022).

          These consolidated appeals turn on relators' entitlement

to attorneys' fees under the text of 31 U.S.C. § 3730(d).      This

was the ground on which the settlement agreement provided for a

potential award.



     3    The   district  court   applied   an  across-the-board
percentage reduction (based on the court's assessment of the
relative complexity of the two claims and potential synergies in
their prosecution) because counsel had not distinguished between
time spent on each claim. See AthenaHealth, 2022 WL 658654, at
*6-7. The court did not directly address Lovell and McKusick's
claim to fees for their non-intervened Billing Claim, but
implicitly rejected this claim on the same basis that it reduced
Sanborn's fee award. See id. at *6.


                               - 9 -
                                A.

           We begin with Lovell and McKusick's claim to attorneys'

fees for their Kickback Claim under § 3730(d)(1).     Athena defends

the district court's denial of fees on two independent bases: (1)

that the FCA's first-to-file bar, 31 U.S.C. § 3730(b)(5), precludes

Lovell and McKusick, who filed their complaint after Sanborn, from

recovering attorneys' fees on this claim and (2) that receipt of

a relator's share is a precondition for recovery of fees under

§ 3730(d)(1) and that the payment Lovell and McKusick received

from Sanborn via a private sharing agreement was not a relator's

share.   We reach only the second argument.4

           "As always in matters of statutory interpretation, we

start with the text."   United States v. Millennium Lab'ys, Inc.,

923 F.3d 240, 250 (1st Cir. 2019).     Reasonable attorneys' fees may

be awarded pursuant to § 3730(d)(1) of the FCA, which provides:

           If the Government proceeds with an action
           brought by a person under subsection (b), such
           person shall, subject to the second sentence
           of this paragraph, receive at least 15 percent
           but not more than 25 percent of the proceeds
           of the action or settlement of the claim,
           depending upon the extent to which the person
           substantially contributed to the prosecution
           of the action. Where the action is one which
           the court finds to be based primarily on
           disclosures of specific information (other
           than information provided by the person
           bringing the action) relating to allegations

     4    Because we do not reach the first-to-file issue, there
is no need to discuss our prior decision in United States v.
Millennium Laboratories, Inc., 923 F.3d 240 (1st Cir. 2019).


                              - 10 -
                  or transactions in a criminal, civil, or
                  administrative hearing, in a congressional,
                  administrative,   or   Government   Accounting
                  Office    report,     hearing,    audit,    or
                  investigation, or from the news media, the
                  court may award such sums as it considers
                  appropriate, but in no case more than 10
                  percent of the proceeds, taking into account
                  the significance of the information and the
                  role of the person bringing the action in
                  advancing the case to litigation. Any payment
                  to a person under the first or second sentence
                  of this paragraph shall be made from the
                  proceeds. Any such person shall also receive
                  an amount for reasonable expenses which the
                  court finds to have been necessarily incurred,
                  plus reasonable attorneys’ fees and costs.
                  All such expenses, fees, and costs shall be
                  awarded against the defendant.

31 U.S.C. § 3730(d)(1).5

                  The next-to-last sentence        provides that "[a]ny       such

person shall also receive . . . reasonable attorneys' fees."                  Id.

(emphasis added). "Such" normally refers to the nearest reasonable

antecedent. See, e.g., Barnhart v. Thomas, 540 U.S. 20, 26 (2003);

Littlefield v. Mashpee Wampanoag Indian Tribe, 951 F.3d 30, 37

(1st       Cir.    2020);   A.   Scalia   &   B.   Garner,   Reading   Law:   The

Interpretation of Legal Texts 144 (2012).              Here, that is "person"

in the preceding sentence, which states that "[a]ny payment to a

person under the first or second sentence of this paragraph shall

be made from the proceeds."          31 U.S.C. § 3730(d)(1).      So the "such

person" entitled to reasonable attorneys' fees is one who receives


       5  The second sentence of § 3730(d)(1) is not relevant to
the present appeals.


                                      - 11 -
a payment "under the first or second sentence" of § 3730(d)(1) --

i.e., a person who receives a statutory relator's share.                 This

reading draws further support from the fact that a person entitled

to attorneys' fees is one who "shall also" receive these fees.

Id.   "Also" presupposes the receipt of something -- a relator's

share -- in addition to the fees.       See United States ex rel. Bryant

v. Cmty. Health Sys., Inc., 24 F.4th 1024, 1032 (6th Cir. 2022).

           There are two conditions for receipt of a relator's share

within the meaning of the statute that are stated in the first

sentence of § 3730(d)(1).        First, the relator must have brought an

"action"   in   which    the     government   intervenes.6         31   U.S.C.

§ 3730(d)(1).   Second, the relator must receive a payment of "at

least 15 percent but not more than 25 percent of the proceeds of

the action or settlement of the claim."            Id.   The "such person"

who is entitled to reasonable attorneys' fees is defined as one

who meets these requirements and receives a relator's share.               See

also Bryant, 24 F.4th at 1032 ("The plain meaning of the statute

thus provides that only persons who receive a relator's share may

recover attorney fees.").

           By   its     terms,    §   3730(d)(1)    does     not    authorize

"recei[pt]" of a relator's share via a private sharing agreement

between relators.       A relator's share is defined as "at least 15



      6    We address the meaning of "action" infra.


                                   - 12 -
percent but not more than 25 percent of the proceeds."                        Id.

§ 3730(d)(1) (emphasis added).        A relator -- even one who received

the maximum 25 percent relator's share -- could not share the

statutory minimum of 15 percent of the proceeds with another

relator via private agreement while still retaining at least 15

percent for herself.      The focus must thus be on the receipt of a

relator's share payment from the government.

            Other courts have agreed that relators do not receive a

statutory relator's share when they receive funds via a private

sharing agreement.      See, e.g., United States ex rel. McNeil v.

Jolly, 451 F. Supp. 3d 657, 668-69 (E.D. La. 2020); United States

v. NextCare, Inc., No. 11-cv-141, 2013 WL 431828, at *2-3 (W.D.N.C.

Feb. 4, 2013).

            This   conclusion    is   supported    by     the     FCA's   overall

statutory scheme.      The FCA affords the government broad authority

and contemplates that the government will serve a gatekeeping

function.    See, e.g., 31 U.S.C. § 3730(b)(4) (the government may

"proceed with the action" or "decline[] to take over the action");

id.   §   3730(c)(1)    (the    government      "shall     have    the    primary

responsibility for prosecuting" intervened actions).                This reading

of § 3730(d)(1) puts the government in the driver's seat and

accords with the FCA's goal of achieving a "golden mean" between

providing    sufficient    incentives      to   qui      tam    plaintiffs    and

discouraging opportunism.       United States ex rel. Ven-A-Care of the


                                  - 13 -
Fla. Keys, Inc. v. Baxter Healthcare Corp., 772 F.3d 932, 944 (1st

Cir. 2014) (quoting Graham Cnty. Soil & Water Conservation Dist.

v. United States ex rel. Wilson, 559 U.S. 280, 294 (2010)).     As

Athena notes, a contrary construction might permit relators to

generate an entitlement to fees by making even minor payments

amongst themselves pursuant to a private agreement.

          Relators do not receive a relator's share within the

meaning of the statute, see 31 U.S.C. § 3730(d)(1), when the

payment they receive is pursuant to a private agreement under which

they receive payment from a relator who has received a relator's

share.   Lovell and McKusick did not receive a relator's share

within the meaning of § 3730(d)(1) and thus are not entitled to

fees under that provision.7

                                B.

          We next consider Sanborn's claim to attorneys' fees for

work on his EHR Compliance Claim, in which the government did not


     7    Lovell and McKusick argue that the government's
acknowledgement in the settlement agreement that the relators had
reached a private sharing agreement regarding the allocation "of
any funds paid by the United States to Relator Sanborn" evinces an
intent by the government that all relators should receive fees.
This argument does not bear on whether Lovell and McKusick received
a statutory relator's share under § 3730(d)(1).      It also seems
misplaced.    If anything, the separate agreement the relators
subsequently executed with the government concerning payment of
the relator's share -- an agreement that is not in the record and
whose terms are not known to Athena or to the court, but pursuant
to which the government paid a relator's share only to Sanborn --
would be more probative of this question than the settlement
agreement.


                              - 14 -
intervene.8   In the district court, Sanborn moved for fees solely

pursuant to § 3730(d)(1). We conclude that Sanborn is not entitled

to fees associated with his EHR Compliance Claim under the text of

§ 3730(d)(1) and that he has waived any entitlement to fees under

§ 3730(d)(2).9

           The relevant language in § 3730(d)(1) is the first

clause: "If the Government proceeds with an action . . . ."     31

U.S.C. § 3730(d)(1) (emphasis added).     The question is whether

"action" refers to a case as a whole or to individual claims.    We

conclude that the latter reading is the better construction of the

statute.

           As then-Judge Alito recognized in United States ex rel.

Merena v. SmithKline Beecham Corp., 205 F.3d 97 (3d Cir. 2000),

one "quirk[]" of the FCA is that "the statute is based on the model

of a single-claim complaint" even though many qui tam actions

involve multiple claims.    Id. at 101.   For example, a qui tam

plaintiff is authorized to "bring a civil action for a violation

of section 3729."   31 U.S.C. § 3730(b)(1) (emphasis added).    The


     8    We leave it to the district court to determine whether
it wishes to address, as it has not done explicitly, Sanborn's
claim for additional fees incurred during the fee proceedings.
     9    Lovell and McKusick incorporate Sanborn's arguments by
reference with respect to their non-intervened Billing Claim.
Lovell and McKusick are not entitled to fees for this claim both
because they did not receive a relator's share and for the same
reasons Sanborn is not entitled to fees for his EHR Compliance
Claim.


                              - 15 -
government may then either "proceed with the action" or "decline[]

to take over the action."    Id. § 3730(b)(2), (4) (emphasis added).

Having intervened, the government has the option to "dismiss the

action" or "settle the action."       Id. § 3730(c)(2)(A)-(B) (emphasis

added).   Merena concluded that these provisions should be read to

apply on a claim-by-claim basis.          See Merena, 205 F.3d at 102.

Merena then went on to apply this logic to § 3730(e)(4), the FCA's

public disclosure bar.      See id.     The Supreme Court subsequently

adopted Merena's reading of the public disclosure bar in Rockwell

International Corp. v. United States, 549 U.S. 457, 476 (2007).

          In the years since Rockwell, the weight of authority,

including in our circuit, has continued to utilize a claim-by-

claim analysis in applying the FCA's qui tam provisions.              See,

e.g., Millennium, 923 F.3d at 253 (proceeding claim-by-claim in

conducting   a   first-to-file   analysis);    United   States   ex   rel.

Schumann v. Astrazeneca Pharms. L.P., 769 F.3d 837, 846 (3d Cir.

2014) ("[The] FCA's reference to 'action' may reasonably be read

to mean 'claim' because the statute envisions a single-claim

complaint." (citing Merena, 205 F.3d at 101-02)); United States ex

rel. Rauch v. Oaktree Med. Ctr., P.C., No. 15-cv-01589, 2020 WL

1065955, at *9 (D.S.C. Mar. 5, 2020) (noting this "well-established

interpretation of the FCA").




                                 - 16 -
          We apply this construction here and hold that government

intervention    in    an   "action"   under   the   first   sentence    of

§ 3730(d)(1) means government intervention in an individual claim.

          We are not swayed by Sanborn's arguments to the contrary.

Sanborn points       out that § 3730(d)(1) uses both "action" and

"claim": "If the Government proceeds with an action brought by a

person under subsection (b), such person shall . . . receive . . .

proceeds of the action or settlement of the claim . . . ."               31

U.S.C. § 3730(d)(1) (emphasis added).          He argues that reading

"action" to mean "claim" would render the use of the former term

superfluous.

          But the canon against surplusage is not an absolute rule,

and may not be "a particularly useful guide to a fair construction

of [a] statute" where the statute at issue reflects "inartful

drafting."     King v. Burwell, 576 U.S. 473, 491 (2015).        Such is

the case here.       One of the FCA's unusual features is its use of

"claim" and "action" interchangeably to refer to a case.               See,

e.g., United States ex rel. Garbe v. Kmart Corp., 824 F.3d 632,

641 (7th Cir. 2016) (recognizing "Congress's free use of 'claim'

(along with 'action') to mean 'civil action' throughout the FCA");

United States ex rel. Int'l Bhd. of Elec. Workers Loc. Union No.

98 v. Farfield Co., 5 F.4th 315, 331 (3d Cir. 2021) (similar);

Sanders v. Allison Engine Co., 703 F.3d 930, 939 (6th Cir. 2012)

(similar); cf. Kellogg Brown & Root Servs., Inc. v. United States


                                 - 17 -
ex   rel.   Carter,    575   U.S.    650,    664   (2015)   (noting     the    "many

interpretive     challenges"         presented     by   the     FCA's    qui     tam

provisions).     In context, § 3730(d)(1)'s reference to "the claim"

contemplates a singular claim in keeping with the FCA's model of

a single-claim complaint.10           It does not contemplate individual

claims so as to generate an inference that the use of "action" in

the same sentence cannot bear this meaning.

             Sanborn    also     argues     that   Merena     and   Rockwell     are

distinguishable        because      they    interpreted     § 3730(e)(4),        not

§ 3730(d)(1), and because Congress amended the former provision in

2010 to specify "action or claim" but did not similarly modify

§ 3730(d)(1).     See Patient Protection and Affordable Care Act,

Pub. L. No. 111-148, 124 Stat. 119 (2010).                     As to the first

argument,     while    Merena's      holding     involved     the   FCA's     public

disclosure bar, its logic clearly extended to other provisions of

the law.      See Merena, 205 F.3d at 102.              Subsequent cases have

interpreted these other provisions to apply on a claim-by-claim

basis.      See, e.g., Millennium, 923 F.3d at 253; Rauch, 2020 WL

1065955, at *9.         As to the second argument, "'[c]ongressional


      10  Section 3730 does not define the term "claim." Section
3729 defines "claim" as "any request or demand . . . for money or
property" -- in other words, the improper "claims" with which the
False Claims Act is concerned. 31 U.S.C. § 3729(b)(2)(A). This
definition is limited to § 3729, see id. § 3729(b), and would also
not make sense as applied here, see, e.g., Farfield Co., 5 F.4th
at 331 (rejecting rigid application of § 3729's definition because
"'claim' eschews the presumption of uniform usage").


                                      - 18 -
inaction lacks persuasive significance' in most circumstances."

Star Athletica, L.L.C. v. Varsity Brands, Inc., 137 S. Ct. 1002,

1015 (2017) (alteration in original) (quoting Pension Benefit

Guar. Corp. v. LTV Corp., 496 U.S. 633, 650 (1990)).   Because the

government did not intervene in Sanborn's EHR Compliance Claim, he

is not entitled under § 3730(d)(1) to attorneys' fees for that

claim.11

           We reject Sanborn's argument that he is entitled to

recover all fees associated with his EHR Compliance Claim for the

independent reason that work on that claim was useful and necessary

to the settlement of the Kickback Claim.       The district court

considered both claims and concluded that the EHR Compliance Claim

was "substantially more complex than the [Kickback Claim] and

comprised the majority of [Sanborn's] complaint," that the claims

were "not substantially interconnected," and that the claims'

"operative legal theories were distinct."    AthenaHealth, 2022 WL

658654, at *7.    Even so, the district court recognized some

potential synergies between the claims and thus reduced Sanborn's



     11   Sanborn cites cases where relators received attorneys'
fees even for non-intervened claims, but none of these cases engage
in much textual analysis of § 3730(d)(1). To the extent that these
cases awarded fees for both intervened and non-intervened claims,
they can be read as assuming an entitlement to fees under both
§ 3730(d)(1) and (d)(2). See, e.g., United States ex rel. Fallon
v. Accudyne Corp., 97 F.3d 937, 938 (7th Cir. 1996) (noting that
both provisions were at play).      These cases do not alter our
reading of § 3730(d)(1).


                              - 19 -
lodestar by 50 percent rather than the 70 percent proposed by

Athena.    See id.     This was not an abuse of discretion.           See

Pérez-Sosa v. Garland, 22 F.4th 312, 320 (1st Cir. 2022).

           Sanborn argues in the alternative that he is entitled to

fees under § 3730(d)(2), pursuant to which a qui tam plaintiff may

recover fees for a settled "action" in which the government did

not intervene.    Sanborn did not make this argument to the district

court, and the district court found it waived.      AthenaHealth, 2022

WL 658654, at *6.       We agree that this alternative theory was

waived.   See Mancini v. City of Providence ex rel. Lombardi, 909

F.3d 32, 46 (1st Cir. 2018) (noting that parties are expected "to

spell out their legal theories face-up and squarely in the trial

court" and that "if a claim is merely insinuated rather than

actually articulated, that claim ordinarily is deemed unpreserved

for   purposes   of   appellate   review"   (internal   quotation   marks

omitted) (quoting Iverson v. City Of Boston, 452 F.3d 94, 102 (1st

Cir. 2006))).

                                   III.

           For the foregoing reasons, we affirm the district court.




                                  - 20 -